ITEMID: 001-82005
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: ADMISSIBILITY
DATE: 2007
DOCNAME: BORDOKINA v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Peer Lorenzen
TEXT: The applicant, Ms Lyubov Ivanovna Bordokina, is a Ukrainian national who lives in Molodogvardiysk. The Ukrainian Government (“the Government”) were represented by Mr Y. Zaytsev, their Agent, and Mrs I. Shevchuk, Head of the Office of the Government Agent before the European Court of Human Rights.
In July 1994 the applicant deposited 1,000,000 karbovantsi (around 30 ECU in the Ukrainian transitional currency) with the private commercial bank “Privatbank” (the “Bank”; Комерційний банк “Приватбанк”) for a four-year term at an annual interest rate of 500%. At the end of the contract, the Bank paid the applicant 182 Ukrainian hryvnyas (about 0.70 ECU), referring to the introduction of the new hryvnya currency and a revision of interest rates as allowed by the contract between the parties.
On 30 September 1998 the applicant instituted civil proceedings in the Leninsky District Court of Lugansk (the “District Court”; Ленінський районний суд м. Луганська) seeking higher payment and damages. Subsequently, she amended her claims on one occasion.
On 18 November 1998 the District Court ordered a financial expert assessment, which was received on 16 February 1999.
On 18 March 1999 the District Court held a hearing and dismissed the applicant’s claims, finding that the Bank had acted in compliance with applicable law and the contract between the parties. The judgment became final.
Unsatisfied with the outcome of her litigation, the applicant requested the authorities to re-open the proceedings by way of lodging a supervisory protest.
On 19 April 2000 the Presidium of the Lugansk Regional Court (the “Regional Court;” Луганський обласний суд) quashed the judgment of 18 March 1999 following a protest introduced by its President and remitted the case for a fresh consideration to the District Court.
Between July and December 2000 the District Court held three hearings.
On 14 December 2000 the District Court allowed the applicant’s amended claims, finding that the Bank had breached the contract. The Bank appealed in cassation.
On 22 January 2001 the Regional Court upheld the judgment of 14 December 2000 and it became final. The Bank requested to re-open the proceedings by way of supervisory review.
On 28 February 2001 the Presidium of the Regional Court quashed the rulings of 14 December 2000 and 22 January 2001 following a protest lodged by its President and remitted the case to the District Court for a fresh consideration.
Between May and July 2001 the District Court scheduled three hearings, one of them being adjourned on account of the defendant’s absence.
On 3 July 2001 the District Court dismissed the applicant’s claims. The applicant appealed.
On 3 September 2001 the Regional Court upheld this judgment on appeal. The applicant appealed in cassation.
On 23 April 2003 the Supreme Court dismissed the applicant’s appeal in cassation.
